Case 1:17-cv-00116-IMK-JPM Document 328 Filed 01/21/20 Page 1 of 4 PageID #: 4380



                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                                    AT CLARKSBURG

                                                            )
                                                            )
  BIOGEN INTERNATIONAL GMBH                                 )
  and BIOGEN MA INC.,                                       )
                      Plaintiffs,                           )    Civil Action No. 1:17-cv-116-IMK
             v.                                             )
                                                                 FILED UNDER SEAL
                                                            )
  MYLAN PHARMACEUTICALS INC.,                               )
                                                            )
                                   Defendant.               )


                     DEFENDANT’S MOTION FOR LEAVE TO FILE REPLY
                           IN SUPPORT OF MOTION IN LIMINE TO
                  EXCLUDE UNDISCLOSED INVALIDITY THEORY (DKT. NO. 301)


             Defendant, Mylan Pharmaceuticals Inc. (“Mylan”), moves for leave to file a reply brief

  in support of “Mylan Pharmaceuticals Inc.’s Motion in Limine to Exclude Undisclosed Theory to

  Rebut Invalidity” (Dkt. No. 301). The Court’s scheduling order does not provide for reply briefs

  with regard to motions in limine. The response brief of Biogen1 (Dkt. No. 314), however, makes

  erroneous claims and arguments that Mylan could not reasonably anticipate and which it did not

  address in its motion in limine. Allowing Mylan to file the reply brief attached as Exhibit A

  hereto will allow the Court the opportunity to have a full understanding of the facts and law.

  Allowing the reply brief to be filed will also prevent Plaintiffs from depriving Mylan of an

  opportunity to address their erroneous and surprising claims.

              Mylan’s motion in limine was directed to a surprising position taken by Biogen in the

  December 2019 trial in the related proceedings in Delaware. There Biogen sought to exclude, as

  prior art, references to a Phase II clinical trial led by Dr. Ludwig Kappos (“Kappos Phase II


  1
      Plaintiffs Biogen International GMBH and Biogen MA Inc. are collectively referred to as “Biogen.”
Case 1:17-cv-00116-IMK-JPM Document 328 Filed 01/21/20 Page 2 of 4 PageID #: 4381



  trial”) on the theory that the reference was the sole work of the inventor, Gilmore O’Neill, and

  published within one year of the alleged priority date. See ECF No. 314 at 1. In its response brief

  (Dkt. No. 314) Biogen made the surprising and erroneous legal claims that (1) Mylan had the

  burden of establishing that the asserted references are prior art and (2) that the burden of proof

  excuses the failure of Biogen to disclose the theory. Dkt. No. 314 at 1-2. Biogen also made the

  surprising and misleading factual claims as to the status of Dr. O’Neill as the “key drafter and

  planner” of the Kappos Phase II trial, without recognizing the legal obligation to show that the

  Dr. O’Neill was the only drafter. Dkt. No. 314 at 2.

         As the attached proposed reply brief shows, the claims of Biogen are in error. A party

  seeking to rely on the “own work” exception bears the burden of proof, and the burden of proof

  would not in any case justify the failure to comply with ordinary discovery. Moreover, Biogen

  does not show that Dr. O’Neill was the only author of the study. Allowing Mylan to address

  these issues in the attached reply will assist the Court in an accurate ruling and serve the ends of

  justice. Defendant Mylan Pharmaceuticals Inc. therefore respectfully requests leave to file the

  attached reply brief.




                                                  -2-
Case 1:17-cv-00116-IMK-JPM Document 328 Filed 01/21/20 Page 3 of 4 PageID #: 4382



        Respectfully submitted this 21st day of January 2019.

                                              By:      /s/ Gordon H. Copland
                                                    Gordon H. Copland, Esquire (WV Bar # 828)
  Of Counsel:                                       gordon.copland@steptoe-johnson.com
                                                    William J. O’Brien, Esquire (WV Bar # 10549)
  Shannon M. Bloodworth (admitted PHV)              william.obrien@steptoe-johnson.com
  SBloodworth@perkinscoie.com                       Steptoe & Johnson PLLC
  Brandon M. White (admitted PHV)                   400 White Oaks Blvd.
  BMWhite@perkinscoie.com                           Bridgeport, WV 26330
  700 Thirteenth Street, N.W., Suite 600            Tel: (304) 933-8000
  Washington, D.C. 20005-3960                       400 White Oaks Boulevard
  Phone: 202.654.6200                               Bridgeport, WV 26330
  Facsimile: (202) 654.6211                         Phone: (304) 933-8000

                                              Attorneys for Defendant
  Courtney M. Prochnow (admitted PHV)         MYLAN PHARMACEUTICALS INC.
  CProchnow@perkinscoie.com
  PERKINS COIE LLP
  1888 Century Park East, Suite 1700
  Los Angeles, CA 90067
  Phone: (310) 788-9900

  David L. Anstaett (admitted PHV)
  danstaett@perkinscoie.com
  Emily J. Greb (admitted PHV)
  egreb@perkinscoie.com
  Perkins Coie LLP
  1 East Main Street, Suite 201
  Madison, WI 53703




                                               -3-
Case 1:17-cv-00116-IMK-JPM Document 328 Filed 01/21/20 Page 4 of 4 PageID #: 4383



                                  CERTIFICATE OF SERVICE


                 I hereby certify that on the 21st day of January 2020, served the foregoing

  “DEFENDANT’S MOTION FOR LEAVE TO FILE REPLY IN SUPPORT OF MOTION IN

  LIMINE TO EXCLUDE UNDISCLOSED INVALIDITY THEORY (DKT. NO. 301)” with all

  attachments thereto the on the following counsel of record via email:


       Andrew E. Renison                                 James F. Companion
       Andrew.renison@finnegan.com                       jfc@schraderlaw.com
       James B. Monroe                                   Schrader, Companion, Duff & Law PLLC
       james.monroe@finnegan.com                         401 Main Street
       Li Feng                                           Wheeling, WV 26003
       li.feng@finnegan.com                              (304) 233-3390
       Sanya Sukduang                                    Fax: (304) 233-2769
       sanya.sukduang@finnegan.com
       Jeanette M. Roorda
       jeanette.roorda@finnegan.com
       Paul W. Browning
       Paul.browning@finnegan.com
       Finnegan, Henderson, Farabow,
       Garrett & Dunner, LLP
       901 New York Ave., NW
       Washington, DC 20001

                                       Counsel for Plaintiffs



                                                /s/ Gordon H. Copland
                                               Gordon H. Copland, Esquire (WV Bar # 828)
                                               gordon.copland@steptoe-johnson.com
                                               William J. O’Brien, Esquire (WV Bar # 10549)
                                               william.obrien@steptoe-johnson.com
                                               Steptoe & Johnson PLLC
                                               400 White Oaks Blvd.
                                               Bridgeport, WV 26330
                                               Tel: (304) 933-8000

                                               Counsel for Defendant




                                                -4-
